Signatures After reasonable inquiry and to the best of each of the undersigned's knowledge and belief, each of the undersigned certifies that the information set forth in the statement is true, complete and correct. RENEWABLE PRODUCTS LLC By its manager, TSCP Machinery & Processing Group, LLC By Thompson Street Capital Partners, L.P. By Thompson Street Capital GP LLC By: /s/ James A. Cooper James A. Cooper Managing Member TSCP MACHINERY & PROCESSING GROUP, LLC By Thompson Street Capital Partners, L.P. By Thompson Street Capital GP LLC By: /s/ James A. Cooper James A. Cooper Managing Member THOMPSON STREET CAPITAL PARTNERS, L.P. By Thompson Street Capital GP LLC By: /s/ James A. Cooper James A. Cooper Managing Member THOMPSON STREET CAPITAL GP LLC By: /s/ James A. Cooper James A. Cooper Managing Member /s/ James A. Cooper JAMES A. COOPER, individually /s/ Peter S. Finley PETER S. FINLEY, individually
